Citation Nr: 1451154	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar.

2.  Entitlement to service connection for a left arm disorder, to exclude residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar, claimed as numbness and poor circulation in the left arm and hand.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  With regard to the claim for service connection, the issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In August 2013, the Veteran presented testimony relevant to the appeal at a Board video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the Board hearing has been associated with the record.  

In October 2013, the Veteran submitted wrist and shoulder Disability Benefit Questionnaires (DBQs); however, these medical examinations were not associated with the record until Ocotber 2014, after the most recent May 2014 supplemental statement of the case (SSOC).  The Boards finds, however, that a remand for initial RO consideration of the new evidence is not warranted as the Veteran also submitted a waiver of initial RO consideration in connection with the newly submitted evidence.

The issues on appeal were previously remanded by the Board in January 2014 for further evidentiary development of requesting outstanding post-service VA and private treatment records and to obtain a VA examination for the Veteran's left arm disorders.  The claims were readjudicated in a May 2014 SSOC.  For the reasons discussed in detail below, the Board concludes that the January 2014 remand orders have been substantially complied with in regard to the service connection issue currently on appeal.  As for the claim for a rating in excess of 20 percent for residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's symptoms of numbness and poor circulation in the left arm and hand are not a separate and distinct disability from the already service-connected residuals of fracture of the distal left radius.


CONCLUSION OF LAW

The criteria for service connection for a left arm disability, to exclude residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar, claimed as numbness and poor circulation in the left arm and hand, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) Existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in March 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, the August 2013 Board hearing transcript, September 2013 wrist and shoulder DBQs, and the Veteran's statements are associated with the claims file.  Pursuant to the Board's January 2014 remand, the Veteran was asked to provide information regarding all VA and non-VA treatment he received in connection with his left shoulder, arm, or hand disorders.  See RO's January 2014 letter to Veteran.  VA has obtained VA treatment records from June 2007 to November 2013.  The Veteran has not identified any private treatment records that need to be obtained in connection with his claims currently on appeal.  

Further, the Veteran was afforded VA examinations in connection with his claims in September 2007 and March 2012.  As found by the Board in the January 2014 remand, these examinations are not adequate.  Specifically, the March 2012 VA examiner provided a nexus opinion to address the etiology of a rotator cuff injury that was not clearly identified as the source of the Veteran's complaints of numbness and poor circulation in the left arm and hand.  Additionally, as the Veteran's service-connected residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar involve a disability of the forearm, additional limitation of motion testing was requested so that the Board could adequately evaluate the severity of the Veteran's disability under the relevant rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.

Pursuant to the Board's remand, the Veteran was afforded another VA examination in January 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA medical opinion regarding the claim for service connection for a left arm disability, claimed as numbness and poor circulation in the left arm and hand, is adequate as the examiner reviewed the claims file, conducted a physical examination, interviewed the Veteran, and provided and opinion supported by the evidence of record.  As discussed in the remand section below, the Board finds that a new VA examination is required for the Veteran's claim for an increased rating in excess of 20 percent for residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim for service connection for a left arm disability, claimed as numbness and poor circulation in the left arm and hand, that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Conditions that are not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2014) are not afforded the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Arm Disorder, Claimed as Numbness and Poor Circulation 

The Veteran claims that he has a disability, manifested by pain, numbness, and poor circulation of the left arm and hand that is secondary to his service-connected fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar disability.  See August 2013 Board Hearing Transcript at pg. 4.  

The evidence of record includes a February 2007 statement from Dr. R.H., the Veteran's treating physician.  In his statement, Dr. R.H. noted that the Veteran had been complaining of pain and numbness in his left arm and hand.  In a following April 2010 statement, Dr. R.H. noted that the Veteran sustained an injury in service causing numbness and pain in his left arm and hand.  The Veteran was also noted to have decreased circulation and decreased strength in his hand.  The February 2007 and April 2010 statements by Dr. R.H., however, did not provide a specific diagnosis relating to the Veteran's symptoms of pain, numbness, decreased circulation, and decreased strength. 

The Veteran was afforded VA examinations for the left arm disability in September 2007 and March 2012; however, the Board finds that these examinations did not provide an opinion that clearly addressed the source of the Veteran's complaints of numbness and poor circulation in the left arm and hand.  Accordingly, they are afforded no probative weight.

The Veteran submitted wrist and shoulder DBQs in Ocotber 2013.  The examiner noted diagnoses of status post left forearm fracture with plate and status post compound fracture and indicated the diagnoses resulted from the in-service injury.  Although these examinations reference the Veteran's left arm pain, numbness, decreased circulation, weakness, and decreased function, they do not provide a diagnosis that is separate than the already service-connected residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar.  Accordingly, the Ocotber 2013 DBQs are afforded no probative weight as to whether the Veteran had current disabilities that were manifested by numbness and poor circulation in the left arm and hand which were separate and distinct from the already service-connected residuals of fracture of the distal left radius.

Pursuant to the Board's remand, the Veteran was afforded another VA examination in January 2014 to specifically address whether there was any current disability found that was manifested by complaints of numbness and poor circulation in the left arm and hand which was separate and distinct from the already service-connected residuals of fracture of the distal left radius.  The January 2014 VA examiner noted that he interviewed the Veteran, reviewed the evidence of record, conducted a physical examination, and reviewed x-ray findings.  The examiner then opined that it was medically impossible to distinguish between symptomatology resulting from the service-connected residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar, and any non-service connected disabilities.  Further, the examiner opined that there were no current disabilities found that were manifested by numbness and poor circulation in the left arm and hand which were separate and distinct from the already service-connected residuals of fracture of the distal left radius.

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a left arm disorder, claimed as numbness and poor circulation in the left arm and hand.  The Board finds the Veteran's symptoms of pain, numbness, decreased strength, and decreased circulation have already been considered in the disability rating for his service-connected residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar.  To assign a separate rating based on this symptomatology would amount to pyramiding.  See 38 C.F.R. § 4.14 (2014) (pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability). 

Here, the Veteran's symptomatology of pain and numbness has already been considered in the assigned disability for his service-connected residuals of fracture of the distal left radius disability.  See October 2007 rating decision (noting consideration of symptoms of pain and numbness in adjudicating increased rating claim).  As such, to separately rate a diagnosis of numbness and poor circulation, generally, would be duplicative and overlapping with the symptomatology of the Veteran's service-connected residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar.

Moreover, to the extent the Veteran has claimed that he currently has numbness and poor circulation in the left arm and hand, the Board finds that the evidence of record does not support a finding of a current disability other than what has already been service connected.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Brammer, 3 Vet. App. at 225; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  

In this case, the January 2014 VA medical opinion, VA treatment records, DBQs, and statements from the Veteran's private physician, do not indicate the Veteran has a disability resulting in numbness and poor circulation that is a separate and distinct disability from those that have been service connected.  Particularly, the January 2014 VA examiner specifically determined that there was no other disability associated with numbness and poor circulation other than the already service-connected residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar.  Accordingly, the Veteran has not shown a current disorder that is separate and distinct disability from that which has already been service connected and for which service connection can be granted. 

The Board has considered the Veteran's assertions that his pain, numbness, and poor circulation should be service-connected disabilities.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as his current symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally considered to be competent to render a diagnosis or an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or specialized training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Given the complex nature of the Veteran's symptomology and the objective medical evidence, the Board concludes that the Veteran's statements and opinions as to diagnosis and etiology are no competent or probative.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Accordingly, his opinions are not probative and are outweighed by the medical evidence of record.

For these reasons, the Board finds that weight of the evidence, lay and medical, does not demonstrate a current left arm disability, to exclude residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar, claimed as numbness and poor circulation in the left arm and hand.  The Board finds that there is a preponderance of evidence against the Veteran's claim and that the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as there is a preponderance of evidence against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left arm disability, to exclude residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar, claimed as numbness and poor circulation in the left arm and hand, is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

As noted above, this case was previously remanded in January 2014 to obtain an adequate medical opinion regarding the severity of the Veteran's service-connected residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar.

The January 2014 Board remand specifically noted that the Veteran's service-connected residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar involved a disability of the forearm; as such, additional limitation of motion testing was requested so that the Veteran's disability under the relevant rating criteria could be adequately evaluated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 (limitation of flexion of the forearm and limitation of extension of the forearm).  

Per the Board's remand instructions, the Veteran was scheduled for a VA examination in January 2014.  However, review of the examination report reveals that range of motion testing was limited to the Veteran's wrists.  Range of motion testing for the Veteran's forearm was not conducted.  Accordingly, the Board finds the January 2014 VA examination to be inadequate as to the issue for an increased rating.  See Stegall v. West, 11 Vet. App. 268 (1998) (Remand instructions of the Board are neither optional nor discretionary and the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

Further, the DBQs submitted by the Veteran in Ocotber 2013, and received by the Board in Ocotber 2014, only provide range of motion testing for the Veteran's wrists and shoulders.  For these reasons, the Board finds that a new VA examination is warranted in order to obtain additional limitation of motion testing for the Veteran's left forearm.  

Accordingly, the case is REMANDED for the following actions:


1.  The RO should obtain any updated VA treatment records dated from November 2013 to the present and should associate them with the record. 

2.  Contact the Veteran and request the names, addresses, and, if applicable, proper authorizations for any private medical care providers who have treated his back and/or skin disorders September 2013, including Dr. Holstein.  . For any such source identified by the Veteran, contact that medical care provider and request the cited pertinent medical records.  Any negative reply must be documented for the record.

3.  Afford the Veteran the appropriate VA examination regarding the severity of the Veteran's residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar.  The entire record should be provided to the examiner for review.  

The examiner should conduct range of motion testing of the Veteran's left forearm and, to the extent possible, should indicate (in degrees) the point at which pain is elicited on range of motion testing.  The examiner should also offer an opinion as to the extent, if any, of additional functional loss due to incoordination, weakness and fatigue, including during flare-ups. 

4.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claim should be readjudicated.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


